Citation Nr: 0721664	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-31 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether a Notice of Disagreement received on February 14, 
2005, with respect to the claims for hypertension and anxiety 
was timely filed.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
anxiety.

5.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services

WITNESSES AT HEARING ON APPEAL

Veteran and E. B.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 12, 1960, 
to September 13, 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In a September 2003 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claims of entitlement to service connection for a heart 
condition, anxiety, and hypertension.  The veteran timely 
perfected an appeal of the denial of the heart condition.  

In a September 2004 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran timely perfected an appeal of this determination.  

In February 2005, the RO determined that a Notice of 
Disagreement (NOD) received on February 14, 2005, with 
respect to the claims for hypertension and anxiety was not 
timely filed.  The veteran timely perfected an appeal of this 
determination.  

In a June 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of entitlement to service connection for anxiety and 
hypertension.  In September 2005, the veteran's 
representative at that time timely filed a NOD to these 
determinations. 

The issue of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for hypertension and anxiety are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran was informed of the September 2003 rating 
decision which confirmed the prior denial of service 
connection for anxiety and hypertension, as well as his right 
to appeal, by correspondence dated on September 9, 2003.  
However, no Notice of Disagreement on these issues was 
submitted within one year from the date of this 
correspondence.

2.  The veteran was not engaged in combat.

3.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

4.  The veteran does not have post-traumatic stress disorder 
caused by any event that occurred in service.

5.  The April 2002 rating decision, which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a heart 
condition, is final.

6.  The evidence received since that time is either 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The veteran did not initiate a timely appeal with respect 
to the claims of entitlement to service connection for 
hypertension and anxiety.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302 (2006); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).

3.  The evidence received since the final April 2002 rating 
decision, which confirmed the denial of the claim of 
entitlement to service connection for a heart condition, is 
not new and material, and thus the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
various lay statements, service medical records, service 
personnel records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.  Timeliness of Appeal

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  38 C.F.R. § 20.200 (2006).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302 (2006).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201 (2006).

The Board emphasizes that the issue of timeliness of appeal 
is a question of law; the veteran either fulfilled the legal 
requirements or he did not.  In the instant case, the Board 
finds that the veteran's timeliness of appeal claim must be 
denied as a matter of law.

As noted in the introduction, the RO denied the veteran's 
request to reopen the claims of entitlement to service 
connection for anxiety and hypertension in a September 2003 
rating decision.  The veteran was notified of this decision, 
as well as his right to appeal, by correspondence dated 
September 9, 2003, which was sent to his address of record.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In December 2003, the veteran's newly appointed attorney 
filed a Notice of Disagreement; however, that document only 
indicated disagreement with the denial of the heart 
condition.  No written communication was received from the 
veteran or his representative that can reasonably be 
construed as indicating disagreement with the denials of the 
anxiety and hypertension claims and a desire for appellate 
review until February 14, 2005, almost one and a half years 
after the September 2003 rating decision.  In short, no 
timely Notice of Disagreement was received with respect to 
the denials.  Thus, the Board must conclude that the December 
2003 Notice of Disagreement reflected only disagreement with 
the heart claim, and that the Notice of Disagreement received 
on February 14, 2005, with respect to the claims for 
hypertension and anxiety was not timely filed.  Thus, his 
claim that he timely appealed the September 2003 denials of 
his hypertension and anxiety claims must be denied as a 
matter of law.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302; see also Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As the law and not the evidence is dispositive, the Veterans 
Claims Assistance Act of 2000 (VCAA), is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to reopen 
his previously denied claim of entitlement to service 
connection for a heart condition.  An April 2004 letter 
advised the veteran of the information necessary to establish 
service connection.  These letters also notified the veteran 
as to what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Sanders, supra.  The April 
2004 letter also included a PTSD questionnaire that addressed 
the notice requirements for a PTSD claim based on personal 
assault.  See 38 C.F.R. § 3.304(f) (2006).  In his January 
2005 substantive appeal, the veteran expressed actual 
knowledge of the need to show aggravation of his heart 
condition by service.  In a March 2006 letter, the RO 
provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disabilities on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He has been an active participant 
in the claims process.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  See Sanders, No. 06-7001.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period 
of inactive duty training during which the individual was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  38 
C.F.R. § 3.304(f).

In January 1977, the veteran testified at a personal hearing 
on the issues of service connection for a heart disorder and 
a nervous disorder.  He testified that prior to service he 
had been treated for a heart condition and for "nerves" by 
Dr. T., his family physician, that he had had a pre-induction 
physical examination, and that he had been admitted into the 
hospital while in service.  He also testified that during 
basic training he had developed a new symptom of his heart 
slipping and beating half a beat, i.e., an arrhythmia.

In an April 2000 correspondence, the veteran stated that he 
had been mistreated at Walson Army Hospital by a medical 
personnel who pumped up the blood pressure cuff to its 
highest point and refused to let the pressure go.

In a May 2000 correspondence, the veteran stated that prior 
to service he had visited Dr. T., who had written him a 
letter noting his heart condition and hypertension.  The 
veteran stated that he had given the letter to an officer at 
his induction physical examination.  He added that, after his 
blood pressure had been taken and confirmed to be high, the 
officer discarded Dr. T.'s letter.  The veteran then quoted 
the medical personnel who had taken his blood pressure as 
saying, "You can't do that.  You're supposed to give it to 
someone in the back room,"  to which the officer replied, 
"Take him anyway."

In the same correspondence, the veteran also described an 
incident later in service in which he had been admitted to 
Walson Army Hospital for about a month and a half.  He stated 
that a medical corpsman taking his blood pressure had pumped 
up the pressure cuff to its highest point, refused to release 
the pressure for a long time, and sneered at him while he was 
in extreme pain.  The veteran noted that Mr. M., a fellow 
patient in the next bed, had witnessed the incident and said 
to the corpsman that, if the blood pressure cuff were not 
removed, he would remove it himself.

A January 2003 letter from Dr. R. reflects the veteran's 
history of hospitalization in service during which he had 
been told by Mr. M. that the medical personnel who had 
overinflated the blood pressure cuff had tried to jab another 
patient in the abdomen with a needle and that the veteran had 
developed a terror that the medical personnel would do the 
same to him.  

In a PTSD questionnaire received in June 2004, the veteran 
stated that, while getting his blood pressure checked at 
Walson Army Hospital, the medical personnel pumped the blood 
pressure cuff so high that he felt pain in his arm and chest 
and that the personnel enjoyed seeing him in pain.  The 
veteran stated that Mr. M. saw the incident and told the 
medical personnel to remove the cuff.

In a December 2004 correspondence, the veteran's 
representative at the time stated that, when the veteran 
showed a letter from his family physician advising the 
induction officer not to take him due to a pre-existing heart 
problem, the induction officer crumpled it up and threw it in 
the wastebasket saying, "Take him anyway."  The 
representative also stated that when the veteran had later 
been admitted to Walson Army Hospital due to his heart 
condition the veteran had been mistreated by a mad army medic 
who overinflated the blood pressure cuff and threatened the 
veteran verbally.  The representative added that the incident 
had been witnessed by a Mr. M., whom they have not been able 
to track down.  

At a June 2006 videoconference Board hearing, the veteran 
testified that he first experienced an arrhythmia in the 
hallway of Walson Army Hospital.  He also reiterated his 
statements regarding the discarding of Dr. T.'s letter at the 
pre-induction physical examination and the overinflating of 
the blood pressure cuff at Walson Army Hospital.  

Based on the veteran's service records, the Board first finds 
that he was not engaged in combat.  In this regard, he 
received no medals showing that he engaged in combat and he 
received no wounds due to enemy fire.  Indeed, the veteran 
does not contend that he was engaged in combat.  Thus, 
corroborating evidence that the claimed stressor occurred is 
needed.  38 C.F.R. § 3.304(f) (2006), see Cohen, supra.

After review, the Board concludes that the preponderance of 
the evidence does not provide corroboration of the veteran's 
claimed in-service stressors.

Initially, the Board notes that the veteran's service medical 
records are negative for any indication of mistreatment by 
medical personnel or anyone else.  A June 13, 1960, induction 
examination report reflects that, because the veteran's 
sitting blood pressure had been high, he had been sent to 
Walson Army Hospital for further testing.  While the veteran 
contends that at his induction examination his doctor's note 
was ignored and that the examiner stated to "take him 
anyway," the record actually reveals that his blood pressure 
was checked multiple times that day and for the next two 
days, and that he was sent for consultations on June 16, and 
July 5, 1960.  Thus, the records fail to corroborate the 
veteran's statements regarding his induction examination.  
The service medical records show that the veteran had 
been admitted for about a month between July and August 1960; 
however, they 
do not reflect any complaints or findings of mistreatment by 
medical personnel.  Moreover, an August 1960 service 
examination report reflects a normal psychiatric evaluation.  

The veteran stated that Mr. M., a fellow serviceman, had 
witnessed the blood pressure cuff incident and that he would 
obtain a letter to corroborate his story.  However, the 
veteran has indicated that he has not been able to locate Mr. 
M. to obtain a statement.  Thus, there has been no 
corroboration of the veteran's claimed stressor regarding the 
blood pressure cuff.

The record contains two letters dated in March 2000 and 
October 2004 from Mr. E., a fellow serviceman who had 
attended high school with the veteran.  Mr. E. stated that he 
had seen the letter from the veteran's physician indicating a 
heart condition prior to the pre-induction examination.  He 
also stated that the veteran had later told him that the 
medical personnel had ignored the letter.  In this regard, 
Mr. E. stated that he too had had a physician's letter 
regarding a medical condition and that the service medical 
personnel had ignored his letter.  However, the Board 
observes that Mr. E. did not actually witness the handling of 
the veteran's letter by the service medical personnel, and as 
noted above, the evidence shows extensive consideration of 
his blood pressure findings at entrance.  Thus, the Board 
finds that Mr. E's statements fail to provide the necessary 
corroboration of the veteran's claimed stressor.

The Board also finds probative the veteran's testimony at the 
January 1977 hearing, which was for his claims for service 
connection for a heart disorder and a nervous disorder.  
Although he acknowledged undergoing a pre-induction 
examination, he did not testify about the alleged improper 
handling of Dr. T.'s letter.  Likewise, although he 
acknowledged being admitted to the hospital in service, he 
did not testify about the alleged mistreatment by the 
corpsman.  Similarly, he did not testify about the terror he 
had developed of being jabbed with a needle by the medical 
personnel as reflected in Dr. R.'s letter.  In addition, 
although he testified that he had first experienced an 
arrhythmia during basic training, at his recent Board hearing 
he testified that he had first experienced an arrhythmia at 
Walson Army Hospital after basic training.  

Given the above, and after careful consideration, the Board 
finds that the veteran's present recollection of events 
occurring more than 40 year ago, however sincere, are not 
credible when considered in light of the evidence as a whole.  
In this regard, the veteran's service medical records and his 
prior hearing testimony simply do not correspond with his 
current recitation of events.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  Thus, the Board 
finds that the evidence does not establish the existence of 
the claimed stressors.  

The Board notes that the record contains medical evidence 
indicating a diagnosis of PTSD based on the veteran's claimed 
in-service stressors.  However, the medical evidence favoring 
the veteran's claim was based primarily on the history 
provided by the veteran, and that this history has been found 
to be unreliable.  Because the diagnosis of PTSD was based on 
the veteran's reported history that is not supported by the 
competent evidence of record, it is not probative of whether 
he has PTSD as the result of an in-service stressor.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion that is based on the veteran's recitation of medical 
and service history, and not his documented history, is not 
probative); see also Moreau v. Brown, 9 Vet. App. 389, 395 
(1996) (interpreting § 3.304(f) as precluding use of medical 
opinion based on post-service examination of veteran as 
credible evidence to help establish "actual" occurrence of 
in-service stressor); Cohen, supra..

Thus, while the record contains a diagnosis of PTSD due to 
the veteran's claimed in-service mistreatment by medical 
personnel, the Board observes that applicable law provides 
that a diagnosis of PTSD must be based on a verified 
stressor.  Unfortunately, there has been no such verification 
in this case.  Thus, the claim for service connection for 
PTSD must be denied. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   

IV.  New and Material Evidence

Service connection for a heart condition was originally 
denied by a July 1975 rating decision.  A May 1977 Board 
decision affirmed the denial.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Despite a determination that new and material evidence has 
been submitted by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The RO most recently denied the veteran's claim in an April 
2002 rating decision, which found that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a heart condition.  The 
veteran was notified of the decision later that month.  He 
did not appeal.  Thus, the April 2002 decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2006).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

VA must review all of the evidence received since the April 
2002 rating decision in order to determine whether the claim 
may be reopened.  See Hickson, 12 Vet. App. at 251.  The 
evidence of record at that time included statements from the 
veteran and Dr. R., concerning the claimed incident regarding 
the mistreatment by medical personnel, as well as a statement 
from Mr. E. regarding the point that the veteran had a letter 
from his doctor as to a preexisting heart condition.  Also of 
record was the evidence considered by the 1977 Board 
decision, which determined that the veteran's heart condition 
existed prior to service and was not aggravated thereby.  
That evidence included service medical records, private 
medical records, and VA medical records.

The evidence received since the April 2002 rating decision 
consists of the veteran's contentions, statements from the 
veteran's acquaintances, copies of service medical records, 
copies of service personnel records, private medical records, 
and a March 2003 letter from his physician.  

The copies of service medical records are duplicative of the 
service medical records already of record.  As they are 
redundant, they are not new.  As for the service personnel 
records, although new, they are not material, as they do not 
show that the veteran's heart condition was aggravated by 
service.  

The private medical records show treatment for a heart 
condition, but they do not show that the veteran's heart 
condition was aggravated by service.  Thus, although new, 
they too are not material.

An October 2004 statement from Mr. E. reflects that he had 
seen a letter from the veteran's physician indicating a heart 
condition prior to the pre-induction examination and that Mr. 
E's preexisting condition was also ignored.  Such letter is 
cumulative of the information considered in the prior 
decision, and is not material.

A March 2003 letter from Dr. T. states that the veteran 
suffered his first episode of palpitations during a traumatic 
event that occurred in service.  Dr. T. opined that the 
veteran's cardiac problem (hyperkinetic heart syndrome) is 
very closely linked to his anxiety and was therefore likely 
that it was precipitated by traumatic events that happened at 
that time.  However, the opinion is based on the erroneous 
premise that the veteran's heart condition first began in 
service.  This premise was considered in the original denial 
of service connection and rejected.  Moreover, the veteran's 
reported history of the medical mistreatment was of record 
and considered in the April 2002 denial.  In this regard, the 
Board observes that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  Thus, the evidence is cumulative of evidence 
already considered and discounted, and does not raise a 
reasonable possibility of substantiating the claim.  

In a June 2004 correspondence, the veteran stated that, while 
getting his blood pressure checked at Walson Army Hospital, 
the medical personnel pumped the blood pressure cuff so high 
that he felt pain in his arm and chest and that the personnel 
enjoyed seeing him in pain.  As noted earlier, the evidence 
needed to reopen this claim is evidence that tends to show 
that the veteran's heart condition was aggravated by service.  
The RO and the Board have already discounted the contention 
that his heart condition began in service.  Therefore, the 
veteran's statement is cumulative of evidence already 
considered and does not raise a reasonable possibility of 
substantiating his claim.  

May 2004 and March 2006 statements from Ms. B. reflect that 
the veteran has had a heart condition since service when he 
was mistreated at Walson Army Hospital.  Although new, such 
statements indicate she has known the veteran for 15 years.  
Thus, her statements are based solely on a unsubstantiated 
history provided by the veteran and raise no reasonable 
possibility of substantiating the claim. 

In a January 2005 statement, the veteran asserted that his 
heart condition was aggravated by service.  Then, in a May 
2006 statement, he clarified that his heart condition was 
caused by his pre-induction physical examination.  These 
statements, like the two above, are cumulative and not 
material.

In sum, the evidence received since the April 2002 rating 
decision is either cumulative or redundant and does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Moreover, the evidence does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board must find that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for a heart condition.


ORDER

Inasmuch as the veteran did not initiate a timely appeal with 
respect to the claims for hypertension and anxiety, the 
benefits sought on appeal are denied.

Service connection for post-traumatic stress disorder is 
denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a heart 
condition, the appeal is denied.



REMAND

In a June 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims of entitlement to service connection for anxiety and 
hypertension.  As noted in the introduction, a NOD was timely 
filed in September 2005.  Thus, the issues must be remanded 
for the issuance of a statement of the case (SOC), and to 
give the veteran an opportunity to thereafter perfect an 
appeal by filing a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2006); 
Manlincon v. West, 12 Vet. App. 238 (1999).  The claims 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

With respect to the issues of whether new 
and material evidence has been received to 
reopen the claim of entitlement to service 
connection for hypertension and whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
anxiety, send the veteran and his 
representative an SOC and provide them 
with an opportunity to perfect an appeal.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


